UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4967
CLINTON MARVIN REAMES,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-503)

                      Submitted: May 31, 2002

                       Decided: July 23, 2002

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. REAMES
                              OPINION

PER CURIAM:

   Following a jury trial, Clinton Marvin Reames was convicted on
one count of violating 18 U.S.C.A. §§ 922(g)(1) & 924(e) (West
2000). Reames timely appealed, asserting that the district court erred
by failing to dismiss the criminal complaint with prejudice on the
ground of preindictment delay in violation of the Speedy Trial Act.
Finding no abuse of discretion in the dismissal of the criminal com-
plaint without prejudice, we affirm Reames’ conviction.
   The Federal Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-3174
(1994), requires that an indictment be filed within thirty days of the
defendant’s arrest. 18 U.S.C. § 3161(b) (1994). If there is preindict-
ment delay, the charges against the defendant must be dismissed. 18
U.S.C. § 3161(a)(1) (1994). In deciding whether that dismissal should
be with or without prejudice, the court must consider three factors: (1)
the seriousness of the offense; (2) the facts and circumstances leading
to the dismissal; and (3) the impact of reprosecution on the adminis-
tration of the Speedy Trial Act and on the administration of justice.
18 U.S.C. § 3162(a)(1).
   Here, it is undisputed that Reames was not indicted within the time
period prescribed by the Speedy Trial Act, although the government
contends that the delay was one-day beyond the permissible period
and Reames argues that there was a six-day delay. In dismissing the
complaint without prejudice, the district court gave a reasoned analy-
sis of the three factors required by § 3162(a)(1). The district court
found that the charged offense was very serious, that the delay in
indicting Reames was due to inadvertence and was not likely to be
repeated, and that the purpose of deterring prosecutorial misconduct
and delay would be little served by barring reprosecution of Reames.
   We find no abuse of discretion in the district court’s decision to
dismiss the complaint without prejudice. Consequently, we affirm
Reames’ conviction. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
                                                           AFFIRMED